Per Curiam.

It is clear from a reading of the record that defendant failed to establish any valid defense to the action as required by Sections 2325.06 and 2325.07, Revised Code. Consequently the judgment may not be vacated. The existence of a counterclaim such as that asserted in the cross-petition is not a defense. Bulkley v. Green, 98 Ohio St. 55. In the light of the record, the judgment of the Court of Appeals is, therefore, affirmed.

Judgment affirmed.

Taft, C. J., Zimmerman, Matthias, O’Neill, Herbert and Schneider, JJ., concur.